Filed 6/11/21 P. v. Humphrey CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F079393
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. PCF342340)
                    v.

 JOSEPH LEONARD HUMPHREY,                                                                 OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Michael B.
Sheltzer, Judge.
         Michael C. Sampson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and Chung
Mi Choi, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
       Defendant Joseph Leonard Humphrey was convicted by jury trial of attempted
criminal threats. On appeal, he contends (1) the trial court erred in admitting his
statements to police despite inadequate Miranda1 warnings, and in the event of forfeiture
of the Miranda issue, he received ineffective assistance of counsel; (2) the trial court
erred in failing to instruct the jury on every element of attempted criminal threats; (3) the
abstract of judgment must be corrected to reflect the correct sentence; and (4) in light of
Senate Bill No. 136 (Stats. 2019, ch. 590, § 1, pp. 1–4; Senate Bill No. 136), defendant’s
two prior prison term enhancements should be stricken. We conclude the instructional
error was prejudicial. Accordingly, we reverse and remand.
                               PROCEDURAL SUMMARY
       On April 2, 2019, the Tulare County District Attorney filed an amended complaint
charging defendant with two counts of criminal threats (Pen. Code, § 422; counts 1 & 2)2
and one count of dissuading a witness from reporting a crime (§ 136.1, subd. (b)(1);
count 3.) The amended complaint further alleged three prior prison term enhancements
(§ 667.5, subd. (b)) and three out-on-bail enhancements (§ 12022.1). Defendant pled not
guilty and denied all special allegations.
       On April 8, 2019, the jury found defendant not guilty of criminal threats in
count 1, but guilty of the lesser included offense of attempted criminal threats. The jury
also found him not guilty as to counts 2 and 3. On May 6, 2019, in a bifurcated
proceeding, the trial court found true two prior prison term allegations and one out-on-
bail allegation.
       On May 10, 2019, defendant was sentenced to four months in prison (one-third the
midterm sentence for the attempted criminal threats conviction), to run concurrently with
the terms imposed in two other cases.


1      Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).
2      All statutory references are to the Penal Code unless otherwise noted.


                                               2.
       On June 4, 2019, defendant filed a timely notice of appeal.
                                 FACTUAL SUMMARY
       C.H. is defendant’s former father-in-law and the grandfather of his two children.
Between 2016 and 2018, C.H. and defendant’s mother shared custody of defendant’s two
children. On May 12, 2016, C.H. saw a Facebook post from defendant’s account stating:

               “Today I promise this. Mark my fucking words. If this piece of shit
       douche bag ever lays a hand on my kids again, trust and believe the mother
       fucker will never walk again. This is the biggest piece of shit to ever walk
       the earth. You wanna slap somebody, come slap me fuck face, not a
       13 year old girl. I’m coming after your ass one way or another—it’s time
       you are put in your bitch ass place, six feet under, mother fucker. You
       know how to reach me and where to reach me, jack off. There’s a special
       place in hell for you, and I will be there to make sure that your ass is kicked
       every day. Enjoy your free ride. It’s almost over, tough guy. Grow a pair
       bitch.”
       Two photos of C.H. were attached to the post. C.H. felt violated and upset by the
posted material.
Facts Underlying Count 1
       On August 24, 2016, C.H. received a text message from an unknown sender
containing a screenshot of a second Facebook post. The Facebook post contained a
picture of defendant flipping the screen off and a message that read:

              “Hey [C.H.], I am still here just like the herpes you can’t kick. Fuck
       you, douche bag. Your day is coming, Mr. Grow a Pair. I’ll take my last
       breath destroying you, you miserable fat fucking slob cocksucker. Smoke a
       cigar and envision your last breath on this Earth, you fuck face, no good
       cunt.”
       C.H. texted back, “Who is this?” He did not receive a response. C.H. felt upset,
mad, and concerned. He began carrying his pistol to bed for protection. He was
concerned for his safety and his grandchildren’s safety.
       After C.H. received the anonymous text, he exchanged numerous texts with a
friend concerning defendant’s Facebook posts. In one text, C.H. sent a screenshot of


                                             3.
defendant’s second Facebook post and said, “I guess he is not liking me much.” C.H.
followed with a smiley face. His friend responded, “He couldn’t have played better into
your hands if he tried.” In another text, C.H. sent a screenshot of the first Facebook post
and said, “Not sure if I ever sent you this one.” Another smiley face followed. His friend
responded, “Nope. Doesn’t this mean he won’t be supporting you for council? Print that
off and take it to the PC. You probably have enough to lock him up until the trial. That
would be good.” C.H. replied, “Now that would be a bit of fun.” In another text, C.H.
stated, “Sent the chief the photos. I would have to state that I fear for my safety. Damn,
that’s a tough one for me.”
       On August 25, 2016, C.H. reported defendant’s threats to the Porterville Police
Department. Afterwards, C.H. texted his friend a picture of the emergency protective
order that he procured against defendant and said, “It kills me to read the part that I fear
for my safety.” C.H. testified that he said that because he was not afraid of being
confronted face-to-face, but he had a “fear of the unknown.” He stated, “I have no fear to
that confrontation but I do have the fear of being subject to not knowing who it could be,
not knowing if it was going to be from a long distance, not knowing if they would invade
my house. So it’s a different type of fear. It’s a fear of the unknown.”
       On October 16, 2016, after defendant was arrested, Detective Michael Gray of the
Porterville Police Department interviewed defendant concerning the Facebook posts.
Defendant admitted making both posts because he was mad that C.H. hit his daughter and
caused him to get fired from his job. Defendant had blocked C.H. on Facebook, but he
believed C.H.’s friends would tell him about the posts because they “stalked” his
Facebook page.
Facts Underlying Counts 2 and 3
       In June 2018, defendant was intoxicated and told his daughter that he would kill
C.H. if defendant went to jail because of him. Afterwards, defendant told her not to say
anything or she would get in trouble. Defendant’s mother and son were also present. His

                                              4.
mother took his statements as “big talk.” His son did not hear the statement about killing
C.H., but heard him say that if C.H. ever hurt his children, he would regret it.
       On August 15, 2018, C.H. and defendant’s daughter went to the Porterville Police
Department to report defendant’s statements. In February 2019, defendant texted his
daughter, asking her not to talk about the statements he previously made about C.H.
                                      DISCUSSION
I.     Instructional Error
       Defendant contends that the trial court erred in failing to instruct on an element of
attempted criminal threats, specifically the element that the intended threat must have
been sufficient under the circumstances to cause a reasonable person to be in sustained
fear. We agree that the court erred and conclude the error was prejudicial.
       A.     Background
       Defendant was charged with two counts of criminal threats. The jury was
instructed on the completed crime of criminal threats pursuant to CALCRIM No. 1300 as
follows:

             “The defendant is charged in Count 1 and 2 with having made
       criminal threats, in violation of Penal Code Section 422.

               “To prove the defendant [is] guilty of this crime, the People must
       prove that: Number 1, the defendant willfully threatened to unlawfully kill
       or unlawfully cause great bodily injury to C.H.; 2, the defendant made the
       threat orally; 3, the defendant intended that his statement be understood as a
       threat and intended that it be communicated to C.H. … ; 4, the threat was so
       clear, immediate, unconditional and specific that it communicated to C.H. a
       serious intention and immediate prospect that the threat would be carried
       out; 5, the threat actually caused C.H. to be in sustained fear for his own
       safety or for the safety of his immediate family; and 6, his fear was
       reasonable under the circumstances.”
       The jury was further instructed on the lesser included offense of attempted
criminal threats pursuant to CALCRIM No. 460 as follows:




                                             5.
               “To prove that the defendant is guilty of attempted criminal threats,
       that is a violation of Penal Code Section 422, the People must prove that:
       Number 1, the defendant took a direct but ineffective step towards
       committing a violation of Penal Code Section 422; and 2, that the defendant
       intended to commit Penal Code Section 422.”
       The jury found defendant guilty of attempted criminal threats in count 1.
       B.     Analysis
       “The trial court has a sua sponte duty to instruct the jury on the essential elements
of the charged offense.” (People v. Merritt (2017) 2 Cal.5th 819, 824.) “[A] trial court’s
failure to instruct on an element of a crime is federal constitutional error that requires
reversal of the conviction unless it can be shown beyond a reasonable doubt that the error
did not contribute to the jury’s verdict.” (People v. Cole (2004) 33 Cal.4th 1158, 1208.)
On appeal, “[w]e independently determine whether instructions correctly state the law.”
(People v. McDonald (2015) 238 Cal.App.4th 16, 26.)
              1.     Criminal Threats
       Section 422, subdivision (a) provides that “[a]ny person who willfully threatens to
commit a crime which will result in death or great bodily injury to another person, with
the specific intent that the statement, made verbally, in writing, or by means of an
electronic communication device, is to be taken as a threat, even if there is no intent of
actually carrying it out, which, on its face and under the circumstances in which it is
made, is so unequivocal, unconditional, immediate, and specific as to convey to the
person threatened, a gravity of purpose and an immediate prospect of execution of the
threat, and thereby causes that person reasonably to be in sustained fear for his or her
own safety or for his or her immediate family’s safety, shall be punished .…”
       Our Supreme Court has explained section 422’s requirements in terms of five
elements: “The prosecution must prove ‘(1) that the defendant “willfully threaten[ed] to
commit a crime which will result in death or great bodily injury to another person,”
(2) that the defendant made the threat “with the specific intent that the statement … is to



                                              6.
be taken as a threat, even if there is no intent of actually carrying it out,” (3) that the
threat … was “on its face and under the circumstances in which it [was] made, … so
unequivocal, unconditional, immediate, and specific as to convey to the person
threatened, a gravity of purpose and an immediate prospect of execution of the threat,”
(4) that the threat actually caused the person threatened “to be in sustained fear for his or
her own safety or for his or her immediate family’s safety,” and (5) that the threatened
person’s fear was “reasonabl[e]” under the circumstances.’” (In re George T. (2004) 33
Cal.4th 620, 630.)
       Incorporating these elements into a jury instruction, CALCRIM No. 1300 adds an
additional element (no. 2) to clarify that the threat may take various forms:

             “1. The defendant willfully threatened to unlawfully kill or
       unlawfully cause great bodily injury to [the victim];

              “2. The defendant made the threat (orally/in writing/by electronic
       device);

              “3. The defendant intended that (his/her) statement be understood as
       a threat [and intended that it be communicated to (the victim)];

                “4. The threat was so clear, immediate, unconditional, and specific
       that it communicated to [the victim] a serious intention and the immediate
       prospect that the threat would be carried out;

               “5. The threat actually caused [the victim] to be in sustained fear
       for (his/her) own safety [or for the safety of (his/her) immediate family];

              “[AND]

              “6. [The victim’s] fear was reasonable under the circumstances.”
       Although the parties do not raise this issue, we observe that the trial court’s
instruction (both oral and written) on criminal threats was erroneous as it applied to
count 1, because it required that defendant’s threat was oral (“ 2, the defendant made this
threat orally”), which is not a requirement of section 422. (See § 422 [“the statement,
made verbally, in writing, or by means of an electronic communication device”].)


                                               7.
Furthermore, because the facts underlying count 1 involved a written, electronically
delivered threat, it is possible the jurors acquitted defendant of criminal threats on count 1
only because his threat was not an oral one.
              2.     Attempted Criminal Threats
       Attempted criminal threats is a lesser included offense of criminal threats. (People
v. Chandler (2014) 60 Cal.4th 508, 513 (Chandler).) CALCRIM No. 460 is the standard
attempt instruction, used for various attempt crimes, and provides in relevant part:

              “[The defendant is charged [in Count ___] with attempted ____
       .]

              “To prove that the defendant is guilty of this crime, the People must
       prove that:

            “1. The defendant took a direct but ineffective step toward
       committing ____;

              “AND

              “2. The defendant intended to commit ____.”
       The bench notes to this instruction further provide that if the jury is instructed on
attempted criminal threats, the trial court must also give the following third element as
required by Chandler: “The intended criminal threat was sufficient under the
circumstances to cause a reasonable person to be in sustained fear.” (Bench Notes to
CALCRIM No. 460; see Chandler, supra, 60 Cal.4th at p. 525.)
       Defendant argues that the trial court erred because it failed to instruct the jury on
this third element. The People concede that the trial court erred, but argue that the error
was harmless because no reasonable juror could have failed to find defendant’s threat
sufficient to cause a reasonable person to be in sustained fear.
       People v. Jackson (2009) 178 Cal.App.4th 590 (Jackson) is instructive in this case.
In Jackson, the defendant stood outside the victims’ home and threatened to “chop[]” or
“‘blow’” their heads off with an AK-47 while the victims were inside the house calling


                                               8.
the police. (Id. at p. 594.) The defendant was charged with two counts of criminal
threats, but was acquitted of the crimes as charged and convicted of two counts of
attempted criminal threats. (Id. at p. 595.)
       The jury instructions in Jackson were substantially the same as the instructions at
issue here. As in the present case, the jury in Jackson was instructed on attempted
criminal threats, but was not instructed on the third element. (Jackson, supra, 178
Cal.App.4th at p. 599.) On appeal, the defendant argued that the trial court erred in
failing to instruct the jury that in order to find him guilty of attempted criminal threats,
the prosecution had to prove that the threats were sufficient to cause a reasonable person
to be in sustained fear. (Id. at p. 595.) The Court of Appeal found the trial court
committed prejudicial error and reversed. (Id. at pp. 599–600.)
       In finding the error prejudicial, the court explained that “the jury must have found
that [the] defendant made the ‘blow-your-head-off’ statements and that he intended them
to be taken as threats but that one or both of the last two elements of the completed crime
was missing, [because the victims] did not suffer sustained fear or that their fear was
unreasonable under the circumstances.” (Jackson, supra, 178 Cal.App.4th at p. 600.)
The court noted that the evidence could support either scenario. (Ibid.) “The jury might
not have believed [the victims] when they stated they actually feared for their lives. Or,
the jury might have concluded, since [the victims] were safely inside the house with a
telephone to call the police while [the] defendant sat out front, or since the defendant’s
threats were so outlandish, that [the] defendant’s statements could not reasonably have
caused the victims to suffer sustained fear.” (Ibid.)
       Similarly, in this case, we conclude the trial court’s error in failing to ask the jury
to consider whether the “threat [was] sufficient under the circumstances to cause a
reasonable person to be in sustained fear” (Chandler, supra, 60 Cal.4th at p. 525) was
prejudicial because, as in Jackson, the evidence could support two distinct scenarios. The
jury could have either believed C.H. when he testified that he began carrying a pistol to

                                               9.
bed because he feared for his and his grandchildren’s safety, or they could have believed
that defendant’s threat could not reasonably have caused C.H. to suffer sustained fear.
Defendant did not threaten C.H. while face-to-face. The threat was made over Facebook,
and C.H. was blocked from defendant’s Facebook page. C.H. received the Facebook post
through an anonymous text. Moreover, although C.H. testified that he had “a fear of the
unknown,” he also testified that he was not afraid to confront defendant face-to-face.
Accordingly, the jury could have concluded that “defendant’s statements could not
reasonably have caused [C.H.] to suffer sustained fear,” either because he could have
safely called the police, or because the jury might have found defendant’s Facebook
statements so outlandish that a reasonable person would not have suffered sustained fear.
(Jackson, supra, 178 Cal.App.4th at p. 600.) Thus, the jury may have reached a different
conclusion if they had been asked to consider whether defendant’s threats were
“sufficient under the circumstances to cause a reasonable person to be in sustained fear.”
(Chandler, supra, at p. 525.)
       In sum, we conclude the trial court’s instructional error on attempted threats was
prejudicial to defendant.
II.    Remaining Contentions
       The parties agree that the abstract of judgment incorrectly reflects defendant’s
sentence as four years rather than four months, and that both prior prison term
enhancements should be stricken pursuant to Senate Bill No. 136. These contentions, in
addition to the Miranda issue, however, are rendered moot by our reversal on the
instructional error.
III.   Conclusion
       Although we reverse the sole conviction in this case and remand for possible
retrial, because the conviction in this case was sentenced as a subordinate term to the
terms in Tulare Superior Court cases Nos. PCF306745 and PCF325555, the trial court
shall, in any event, amend the abstract of judgment.

                                            10.
                                     DISPOSITION
       The judgment is reversed and the matter is remanded for further proceedings
consistent with this opinion. The trial court is directed to amend the abstract of judgment
and forward copies to the appropriate entities.



                                                                             MEEHAN, J.
WE CONCUR:



LEVY, Acting P.J.



POOCHIGIAN, J.




                                            11.